 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnited Supermarkets,IncandRetail Clerks UnionLocal No 368,Chartered by United Food andCommercialWorkersInternationalUnion,AFL-CIO Cases 16-CA-7365 16-CA-737816-CA-7473 16-CA-7500 16-CA-7524 16-CA-7554 16-CA-7561 and 16-CA-7666September 30 1988SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn March 29 1988 Administrative Law JudgeRobert A Gritta issued the attached second supplemental decision' The Respondent filed exceptions and a supporting briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the second supplementaldecision and the record in light of the exceptionsand brief and has decided to affirm thejudge s rulings findings and conclusions and toadopt the recommended Order as modifiedWe find it necessary to modify the judge s quarterlycomputations of backpay due Alice FayeBonner in two ways First in adopting the judge sdetermination that Bonner s previously undisclosedinterim employment extended from the secondquarter of 1980 through January 1982 we do notagree that Bonner is nevertheless entitled to backpay of $1 058 40 for the remaining months of thefirstquarter of 1982 The Board s traditional approach to awarding backpay is quarterly under theformula set forth in F WWoolworthCo90NLRB 289 (1950) rather than monthly Under thismethod once it is determined that an individual isnot entitled to backpay because of willful concealment of interim earnings during any particularmonth during a quarter the backpay award for theentire quarter is deleted from the Respondents liabilitySeeAmericanNavigationCo268 NLRB426 (1983)Accordinglywe shall delete the firstquarter of 1982 from Bonner s backpay entitlementand deduct $1 058 40 from the judges orderedawardSecond the judge s statement of amounts dueBonner for the second and third quarters of 1979do not comport with the figures set forth in theGeneral Counsels postheanng revised amendedbackpay specificationOur review of these figuresindicates that the judge misinterpreted the data onthe backpay specification concerning these quar'The Boards Supplemental Decision and Order is reported at 287NLRB 394 (1987)tersThe General Counsels backpay specificationstates the number of weeks that Bonner wouldhave worked at particular pay rates for every quarterduring the backpay period Therefore eachquarterly period accounts for every week of thequarter or a total of 13 weeks per quarter In boththe second and third quarters of 1979 the lost earnings for each quarter cover only 10 weeks becauseas described in the specification Bonner was out ofthe labor market for 3 weeks in each of these quarterswhile having a child Backpay is accordinglycalculated on 10 working weeks for each of thesetwo quarters The judge however failed to recognize that the specification took account of these 6noneligible weeks and he deducted an additional 3weeks backpay from each of the quarters resultingin a $240 shortfall for the second quarter of 1979and $256 shortfall for the third quarter Accordinglywe will modify the backpay award by adding$496 that appropriately should be included in thefinal amountORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the RespondentUnited Supermarkets IncAmarilloTexas its officers agents successors and assignsshall take the action set forth in the Order as modifeedThe amount of $8 692 57 with interest computedin the manner prescribed by the judge will be paidtoAlice Faye Bonner in lieu of the amount setforth by the judgeJ 0 Dodson Esqfor the General CounselDon Graf Esq Bill Harriger EsqandDan Young Esq(McCloskeyHarrigerBrazill& Graf)of LubbockTexas for the RespondentMarvinMenaker Esqof Dallas Texas fordiscriminateesRickey Stanberry Priscilla Sain and Alice FayeBonnerSECOND SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT A GRITTA Administrative Law Judge On16 December 1987 the Board issued its Supplemental Decision and Order' remanding the case to Region 16 todetermine what portion of the workmen s compensationaward to Rickey C Stanberry is attributable to lostwages and remanding to me for the purposes of determining which quarters Alice Faye Bonner was employedby Raul V Angel and for determining her entitlement tobackpayReported at 287 NLRB 394 TheBoards original Decision andOrder is reportedat 261 NLRB 1291291NLRB No 44 UNITED SUPERMARKETSThe Board stated relative to Stanberry (at 395)In view of Stanberry s concealment of the workmen s compensation benefits if any part of thesemoneys is determined to be compensation for lostwages the quarters in which such moneys were received will be excluded from the allowable backpaypenod The record discloses that the relevant quarters in which the workmen s compensation benefitsmay have been received were the second and thirdquarters of 1979Accordingly the net backpayamounts for these quarters will be excluded fromStanberry s award until a determination of the effectof the concealment of the workmen s compensationaward may be made Because this is the only aspectof Stanberry s backpay award which is unresolvedhowever backpay for the remainder of the backpayperiod will be awarded in conformance with thejudge s other determinations 55 The backpay specification discloses that $839 68 was due forthe second quarter of 1979 and no net backpay was due for thethird quarterAccordingly pending determination of the effect ofthe concealment of the workmen s compensation award $839 68will be excluded from the backpay amount determined by thejudge for a current backpay award of $14 848 31Relative to Bonner the Board states (id at 395)The record shows that Bonner s unreported employment with Allstate occurred in the third andfourth quarters of 1980 The record does not setforth when her second unreported job at Angel occurredThe General Counsel contends howeverthat the compliance officer has posthearing madesuch a determination It is therefore necessary thatthis issue be resolved by further proceedings inorder exactly to establish the quarters in whichearnings from such unreported employment werederived and in order for the judge then to reconsider Bonner s testimony in light of the principles setout inAmerican Navigationsupra as reaffirmed inAd Artsupra in order to determine the amount ofbackpay if any to whichshe is entitledFINDINGS AND CONCLUSIONSSubsequent to the Board s remand the parties and Idiscussed the propriety of further proceedings throughwritten correspondence to reduce additional cost anddelayAll agreed that a rehearing was probably not necessaryTo that end I instructed the respective counselsto submit a written position on the Boards remandwithin a reasonable time frame I receive into the recordGeneral Counsels written position of three pages asCourt Exhibit 1 and Respondents written position ofthree pages as Court Exhibit 2Subsequent to my supplemental decision the GeneralCounsel through Compliance Officer Pearce contactedthe Workers Compensation Court State of Oklahoma andEmployer Raul V Angel Pearce later received documentation from the compensation court and Raul VAngel The General Counsel has marked the documentsreceived as General Counsels exhibits and moves their315admission into the record 2 Counsel for discriminateesStanberry and Bonner has no objection to receipt ofGeneral Counsels proffered exhibits into the record Respondent s counsel while not questioning the authenticity of exhibits relating to Bonner is unwilling to acceptthe truthfulness of the substance of the exhibits HoweverRespondents counsel has no objections to receipt oftheGeneralCounsels exhibits relating to StanberryAlbeit I no longer have the transcript before me my trialnotes reflect that Respondent s trial exhibits (Bonner s1980 Federal tax return and 1980 social security reportof Bonner s wages) confirms the substance of GeneralCounsels exhibits I therefore grant the General Colinsel s motion and receive the exhibits as marked into therecordRickey C StanberryThe stipulation of the parties based in part on exhibitsin the record reflects the accuracy of the Board s interim award of backpay Compensation for lost wages wasreceived by Stanberry during the second and third quarters of 1979 (no net backpay was due for the third quarter)Therefore the second and third quarters of 1979 areexcluded from any backpay determination for StanberryThe backpay award to Stanberry of $14 848 31 as shownin the Board s Order is correct and accurately reflectsthe amount due Stanberry as computed by the GeneralCounsels backpay specificationAlice Faye BonnerPursuant to the Board s remand the General Counselhas determined that Bonner s concealed employmentwith Raul V Angel occurred during the second andthird quarters of 1980 totaling $1 014 24 and $394 64 respectivelyThe previouslyamendedbackpay specification shows that Bonner s second concealed employmentatAllstateSecuritiesoccurred during the third andfourth quarters of 1980The General Counsel contends that Bonner shouldonly be denied backpay due to the concealment of interim employment for the quarters in which the employment occurred citingAmericanNavigationCo268NLRB 426 (1983) andAd Art Inc280 NLRB 985(1986)Respondent argues that Bonner should be denied backpay for all quarters based in part on my credibility deterurination of Bonner and in part on Chairman Dotson sdissent in the Board s Supplemental Decision and OrderY The documents are as marked by General CounselG C Exh 1IAstipulation of the parties relative to discnminatee StanberryG C ExhiiB cover letter to compliance officer Pearce from Workers Compensation Court State of Oklahoma,re claimant Stanberry0 C Exh 1ICclaimantStanberrys receipt of payment of compensationclaimG CExh 11D settlement agreement between claimant Stanberry and Employers Casualty Corporation in satisfaction of Stanberry s workers cornpensationclaimG C ExhI1E separate execution of stipulation (G CExh I IA) by Stanberrys counselof recordG C Exh iOAcoverletterfrom RobertGleason accountant for Raul V AngelG C Exh 10Bcopyof Bonners 1980 W 2 formsubmittedby Raul V Angel G C Exh10C Raul V Angels second quarter 1980 report to the Texas Employment CommissionG C Exh iODRaul V Angels third quarter 1980reportto the Texas Employment Commission 316DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe thrust of my credibility determination of Bonnerwas my conclusion that her concealment of the two inteam employments was intentional Coupled with thelack of specifics on Angel employment I concluded thatshe should be denied backpay for the remainder of thebackpay period I reaffirm my credibility resolution ofBonner s testimony but I must of course follow the maMonty opinion rather than the dissentIt is clear that the concealed employments can be attnbuted to specific quarters within the backpay period Itis just as clear that only concealed employments that areexposed can and should be considered in determiningbackpay eligibilityRespondent has the burden of producing evidence to mitigate its backpay liability and thatburden is not met by speculations that more unknownconcealment may have taken placeI therefore conclude and find that Alice Faye Bonnershould be denied backpay for those quarters in which thepreviously concealed employment with Allstate Secunties and Raul V Angel occurred As the record is nowcomplete those quarters are identified as the secondthird and fourth quarters of 1980 In addition my previous findings not excepted to i e disallowance of backpay to Bonner for the period from September 1980through January 1982 as the period of time that the A &B Feed Store was in operation shall determine Respondent s backpay liability to Bonner Accordingly Bonnershall be further denied backpay for all four quarters of1981 and for January in the first quarter of 1982 ThusRespondents backpay liability to Alice Faye Bonner ascalculated by the General Counsel extends to the following quartersYear1st Qtr2d Qtr3d Qtr4th Qtr1977$ 0$ 0$6000$ 7800019785940001009 82197910400056000616001 1440019801 1880000019821058401528 80210 550Bonner s backpay award totals$9 254 97On these findings of fact and conclusions of law andon the entire record I issue the following recommended3ORDERThe Respondent United Supermarkets IncAmariloTexas its officers agents successors and assigns shallmake the claimants whole by payments to them in theamounts of Rickey C Stanberry $14 848 31 and AliceFaye Bonner $9 254 97 plus interest as prescribed inF W WoolworthCo90 NLRB289 (1950)andNew Horizonsfor theRetarded283NLRB1173 (1987) 4 Thebackpay amounts as so computed shall be subject to anyFederal state or local taxes required by law to be deducted and remitted to the proper authorities9 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesUnderNew Horizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 US C § 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment)shall be computed as inFlorida Steel Corp231NLRB 651 (1977)